Citation Nr: 1023918	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-15 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative arthritis 
involving the medial patellofemoral joint of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Breisblatt, Law Clerk






INTRODUCTION

The Veteran had active service from November 1974 to April 
1975 and from May 1977 to October 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDING OF FACT

The Veteran's degenerative right knee arthritis was not 
present during service or within a year after, and did not 
manifest as a result of the Veteran's military service.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
service, and arthritis of the right knee may not be presumed 
to have been incurred in service.  38 U.S.C.A.    §§ 1101, 
1110, 1112, 1113, 1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant be provided "at the time" of, or "immediately 
after," the VA's receipt of a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

The RO mailed the Veteran a letter in March 2005 that 
notified him of the RO's duty to assist him in obtaining 
pertinent evidence and medical records to support his claim 
as well as requested that he submit any supporting medical 
records from private treatment.  Additionally, the RO 
informed the Veteran as to what the evidence must show to 
establish entitlement.  The RO also requested that the 
Veteran identify any relevant records and/or additional 
supporting information or evidence, and submit authorizations 
to the RO so that the RO could obtain the records or other 
evidence on his behalf.  The letter satisfied the duty to 
notify.  The RO also sent a letter dated in March 2006 which 
satisfied the Dingess requirements.  The Board notes that 
subsequent to the issuance of the letter, the Veteran's claim 
was subsequently adjudicated in the August 2006 rating 
decision.  Therefore, there was no prejudice due to the 
timing of the letter.

The Board notes that the Veteran's service treatment records 
(STRs) are largely unavailable.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); Cromer v. Nicholson, 19 Vet. App. 
215 (2005) (where the Court held that VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule). The Veteran was 
notified of this in an August 2006 letter.

VA medical records have been obtained.  The Veteran has 
submitted lay statements in support of his claim.  The 
Veteran has not identified any other medical records or 
evidence pertinent to his claim.  The Board is similarly 
unaware of any outstanding pertinent evidence.  The Board 
realizes that, to date VA has not provided the Veteran an 
examination or sought a medical opinion in response to his 
knee disorder claim.  As we will discuss in detail below, 
however, the Board finds that based on the evidence there is 
no evidence to indicate that the disorder was incurred in 
service, and, therefore, an examination and opinion are not 
needed to fairly decide this claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C.A. 
§ 5103A(d) (West 2002) and 38 C.F.R. § 3.159(c) (2009).  

Therefore, the Board is satisfied that the VA has complied 
with the duty to assist requirements discussed above.

II.  Entitlement to Service Connection for a Right Knee 
Disorder

Service connection may be granted for a disorder resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Such a determination requires a finding of a 
current disorder that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disorder diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disorder is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R.          
§ 3.303(d).

The Veteran contends that he currently suffers from an 
arthritic knee disorder as a result of his active military 
service.  The first criteria for service connection, 
establishment of a current diagnosis, is met with regard to 
this claim.  The treatment records from the Saginaw VA 
Medical Center show that in April 2003 the Veteran was 
diagnosed with mild degenerative arthritis involving medical 
compartment and the patellofemoral joint.

Thus, the question is not whether the Veteran has a current 
disability, rather whether his current disorder is causally 
connected to his period of active military service.  There 
are no service treatment records (STRs) to examine because 
they could not be obtained. See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)  However, it is not until many years 
after his discharge from service that the medical evidence 
begins to show treatment for arthritis in his knee.  The 
Veteran separated from service in October 1977 and the first 
medical records relating to his arthritic knee are in 
December 2002, over 25 years later.  This lack of symptoms 
for many years weighs against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  Also, there is no 
competent medical evidence of record based on an accurate 
history that shows that the diagnosed arthritis can be 
attributed to his military service.  

The Veteran has stated he slipped on ice while carrying a 
garbage can in service and has had on going problems since 
the injury.  The Court has in the past held that lay 
testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
However, the Court has also held that lay persons, such as 
the Veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disorder that may be related to service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007) (holding that a layperson may provide competent 
evidence to establish a diagnosis where the lay person is 
"competent to identify the medical condition").  Here, the 
Veteran is capable of observing the pain in his knee, but he 
is not competent (i.e., professionally qualified) to offer an 
opinion as to the cause of this disorder, or the relationship 
to service, if any.  The Board has weighed the Veteran's 
statements against the absence of documented treatment for 
over 25 years following his active duty discharge, and the 
Board finds his recollections as to symptoms experienced in 
the distant past to be less probative.

The Board has noted that a VA treatment record dated in March 
2005 contains a history given by the Veteran in which he 
stated that his knee pain had been present since a military 
injury in 1977.  However, the fact that the veteran's own 
account of the etiology of his disability was recorded in his 
medical records is not sufficient to support the claim.  In 
LeShore v. Brown, 8 Vet.App. 406, 409 (1995), the Court held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

Moreover, in another VA medical record dated in March 2005, 
the treating physician noted that the Veteran had previously 
reported that his injury was "work related".  

The Board has noted that a Veteran's claim of continuity of 
symptomatology may not be rejected based solely on the 
absence of corroborating medical evidence. See Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed Cir. 2006).  Nevertheless, the 
Court in Buchanan stated that the lack of contemporaneous 
records may be a fact that the Board can consider and weigh 
against a veteran's lay evidence. See Buchanan, supra, at 
1336-1337.  The Board is of the opinion that in light of the 
lack of any objective abnormality for many, many years after 
service, combined with the varying histories noted in the 
treatment records, the history of continuity since service is 
not credible.  This is particularly the case where the 
history of continuity is being offered in support of a claim 
for monetary benefits.  The Board is fully justified in 
determining whether lay evidence is credible in and of 
itself, i.e. because of possible bias, conflicting 
statements, etc. See Buchanan, supra, at 1337.

Given the foregoing, the benefit of the doubt rule is 
inapplicable.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001).  Here, there is no objective evidence in the 
record to support the Veteran's claim and the Veteran did not 
seek treatment until 25 years after service.  The histories 
recorded in the medical records have been contradictory.  The 
Board concludes that a right knee disorder was not incurred 
in or aggravated by service, and arthritis of the right knee 
may not be presumed to have been incurred in service.  Thus, 
the preponderance of the evidence weighs against the claim.  
The appeal is denied.


ORDER

Service connection for degenerative arthritis involving the 
medial patellofemoral joint of the right knee is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


